PER CURIAM:
Leonard Gregory appeals the district court’s order dismissing this action because the State Defendants are immune from suit under the Eleventh Amendment and his claims against the Federal Defendants are barred by sovereign immunity. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Gregory v. South Carolina Dep’t of Transp., 289 F.Supp.2d 721 (D.S.C.2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED